Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bielefeld (US 5193479). With respect to claims 1, 8 and 15, Bielefeld discloses the claimed structure including a watercraft boarding apparatus with a frame 14 adapted to be secured to an object, a pivotable platform 22 secured to the frame about a pivot (column 4, lines 1-10; Figures 6-10)) thereof, the pivotable platform being configured to pivot between an extended configuration for securing a watercraft on water (Figure 6) and a boarded configuration supporting the watercraft thereon (Figure 10) and a pair of connecting members 30 secured to the pivotable platform to secure the watercraft wherein pivotal movement of the platform is adapted to progressively board the watercraft on the platform by sharing a weight of the watercraft between the pivot and the water (Figures 6-10). With respect to claims 4, 11, 18, note vessel 10. With respect to claims 5-6, 12-13, 19, note connecting arms 30 each with a curve 32. With respect to claims 7, 14, 20, note Figure 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielefeld (US 5193479) in view of Zander (US 2006/0118026). With respect to claims 2, 9 and 16, Bielefeld does not disclose the claimed actuator. Zander teaches an actuator (paragraph 0034). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Bielefeld with an actuator as taught by Zander for ease of use and safety. The combination combines known features to achieve predictable results.
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 3942655) shows a counter balance 22. Koepp, Jr. (US 4864951) shows a davit.
With respect to the IDS filed 5/3/21, the Other Document lined through was not considered because the document is not dated. The US patent that was lined through was not considered because the patent number and the inventor name do not match. It appears the patent number is in error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617